DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, “wherein folding wing comprises” should read “wherein the folding wing comprises”
In claim 1, line 9, “a retaining anchor” should read “and a retaining anchor”
In claim 14, line 8, “removing the lid” should read “and removing the lid”
In claim 18, line 7, “folding the folding wing” should read “and folding the folding wing”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 4,782,977).
Regarding claim 1, 
Regarding claim 2, Watanabe et al. discloses the catheter enclosure system of claim 1 and further discloses wherein the one or more bridge segments (42) are the sole connection between the upper portion (44) and the lower portion (38, see Fig. 4B illustrating how the bridge segment is the only connection between the upper portion and the lower portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 4,782,977) in view of De Lima Castro Netto (US 5,118,148).
Regarding claims 3-4,  Watanabe et al. discloses the catheter enclosure device of claim 1. Watanabe et al. does not disclose, however, wherein the one or more bridge segments consists of two bridge segments on the lateral sides of the folding wing or wherein a void exists between the upper portion, the lower portion, and the two bridge segments. 
De Lima Castro Netto teaches a wing (“locking part 27” of Fig. 2-8) comprising: an upper portion (“base 38” of Fig. 7) and a lower portion (“base 32” of Fig. 7); two bridge segments (“bridges 39” of Fig. 7) on lateral sides of the wing (27, see Fig. 7 illustrating the two bridge segments on lateral sides of the wing) which connect the upper portion (38) to the lower portion (32, see Fig. 7 illustrating how the two bridge segments connect the upper portion to the lower portion), wherein a void exists between the upper portion (38), the lower portion (32), and the two bridge segments (39, see Fig. 2-7 illustrating how a rectangularly-shaped void exists between the upper portion, the lower portion, and the two bridge segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the bridge segment of Watanabe et al. with the two bridge segments of De Lima Castro Netto such that a void exists between the upper portion, the lower portion, and the two bridge segments as is further taught by De Lima Castro Netto. Such a modification would be advantageous because it provides a connection between the first portion and the second portion which is simple to open (see Col. 6, lines 53-58 of De Lima Castro Netto).
Regarding claim 10, Watanabe et al. discloses the catheter enclosure device of claim 1. Watanabe et al. does not disclose, however, the device further comprising a grasping fin on the upper side of the folding wing.
De Lima Castro Netto teaches a wing (“locking part 27” of Fig. 2-8) comprising: an upper portion (“base 38” of Fig. 7) and a lower portion (“base 32” of Fig. 7); two bridge segments (“bridges 39” of Fig. 7) on lateral sides of the wing (27, see Fig. 7 illustrating the two bridge segments on lateral sides of the wing) which connect the upper portion (38) to the lower portion (32, see Fig. 7 illustrating how the two bridge segments connect the upper portion to the lower portion); and a grasping fin (“lateral tooth 42 of Fig. 6) on the upper side of the wing (see Fig. 6 illustrating the grasping fin being positioned on the upper side of the wing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter enclosure device of Watanabe et al. such that the upper side of the folding wing is provided with the grasping fin taught by De Lima Castro Netto. Such a modification would be advantageous because it provides a means for applying the force required to break open the folding wing (see Col. 6, lines 53-58 of De Lima Castro Netto). Furthermore, the folding wing of De Lima Castro Netto requires that a portion of the folding wing be grasped and pulled in order to separate the upper portion from the lower portion (see Col. 6, lines 53-58 of De Lima Castro Netto) which is similar to how the folding wing of Watanabe et al. includes a portion which must be grasped .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 4,782,977) in view of Clark et al. (US 2011/0208132).
Regarding claims 11-12, Watanabe et al. teaches the catheter enclosure device of claim 1 but does not explicitly teach wherein the hinge is a living hinge. Additionally, Watanabe et al. does not teach wherein the folding wing has notches on the lateral sides of the hinge.
In the same field of endeavor, Clark et al. teaches an enclosure device (“catheter adapter 2” of Fig. 1-2) comprising a hinge (“living hinge 8” of Fig. 1-2) that allows folding between adjacent shells (“shells 4 and 6” of Fig. 1-2), wherein the hinge (8) is a living hinge (“living hinge 8” of Fig. 1-2, see [0036], lines 1-5) and wherein the hinge (8) has notches on the lateral sides of the hinge (8, see Fig. 6 illustrating the living hinge having two triangularly-shaped notches at the lateral sides of the living hinge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure device of Watanabe et al. such that the hinge is a living hinge and has notches on the lateral sides of the hinge as is taught by Clark et al. because Clark et al. teaches that the hinge of Clark et al. is beneficial for facilitating folding between adjacent structures (see [0036], lines 1-5 and Fig. 2-3 of Clark et al.). Furthermore, the hinge of Clark et al. is structurally equivalent to the hinge of Watanabe et al. and one of ordinary skill in the art would readily recognize that the hinge of Clark et al. could be incorporated into the enclosure device of Watanabe et al. and would yield the same predictable result of folding the wing down over the forward end of the box. 
Claims 1-2, 5-9, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Justus et al. (US 2014/0303595) in view of Watanabe et al. (US 4,782,977).
Regarding claim 1, Justus et al. teaches a catheter enclosure device (“PICC lock 20” of Fig. 2) comprising: an open-top box (“second housing half 48” of Fig. 2) having a compartment (“housing compartment 50” of Fig. 2), a forward end (see Fig. 2 illustrating a forward end corresponding to the end of “side wall 58” which forms “flange 68”), and a tail end (see Fig. 2 illustrating a tail end corresponding to the end of “side wall 58” which forms the “slot 60”); a removable lid (“first housing half 46” of Fig. 2) for covering the box (48, see Fig. 3-4 illustrating how the removable lid covers the box). Justus et al. further teaches the catheter enclosure device comprising a locking structure (“first flange 66” and “second flange 68”) at the forward end of the open-top box (48) that removably attaches the open-top box (48) to the lid (46) such that the lid (46) can only be removed from the box (48) by distorting the catheter enclosure device (20, see [0021], lines 12-19). Justus et al. does not, however, disclose wherein the catheter enclosure device comprises a locking slot at the forward end of the open-top box or wherein the lid comprises a folding wing that overhangs the forward end of the box when covering the box, wherein folding wing comprises: a hinge that allows the folding wing to fold down over the forward end of the box; an upper portion and a lower portion; one or more bridge segments connecting the upper portion to the lower portion; a retaining anchor that fits into the locking slot when the folding wing is folded down. 
Watanabe et al. teaches an enclosure device (“container 20” of Fig. 1) including a locking structure (“aperture 60” and “fastening hasp 22” of Fig. 1) that removably attaches an open-top box (“cover 26” of Fig. 1) to a lid (“base 28” of Fig. 1) such that the lid (28) can only be removed from the box (26) by distorting the enclosure device (see Col. 8, lines 9-16). Watanabe et al. further teaches the open-top box (26) having a compartment (see Fig. 1 illustrating how the box has a rectangularly-shaped compartment), a forward end (see Fig. 1 illustrating how the box comprises a forward end having 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter enclosure device of Justus et al. such that the locking structure of Justus et al. is replaced with the locking structure taught by Watanabe et al. Such a modification would be advantageous because the locking structure taught by Watanabe et al. cannot be tampered without detection because there can be no replacement of components related to the locking structure after tampering (see Col. 2, line 64 through Col. 3, line 12 of Watanabe et al.). Furthermore, the locking structure taught by Watanabe et al. not only locks the enclosure closed but also facilitates the opening of the enclosure when desired (see Col. 8, lines 9-12 of Watanabe et al.) and Justus et al. 
Regarding claim 2, Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1 and further teaches wherein the one or more bridge segments (42 of Watanabe et al.) are the sole connection between the upper portion (44 of Watanabe et al.) and the lower portion (38 of Watanabe et al., see Fig. 4B of Watanabe et al. illustrating how the bridge segment is the only connection between the upper portion and the lower portion).
Regarding claim 5, Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1 but does not explicitly teach wherein the open-top box has a length in the range of 6 – 10 cm and a depth in the range of 1 – 3 cm. 
Justus et al. does, however, teach wherein the compartment (50) formed by the open-top box (48) should be of adequate dimensions to receive an inlet port (“inlet port 36” of Fig. 2) and any associated connector (“associated connector 37” of Fig. 2) and to protect the port (36) from access by the patient (see [0018], lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the catheter enclosure device of Justus et al. in view of Watanabe et al. in the manner taught by Justus et al. such that the open-top box has a length in the range of 6 – 10 cm and a depth in the range of 1 – 3 cm. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Justus et al. in view of Watanabe et al. to have the length in the range of 6-10 cm and the depth in the range of 1-3 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Justus et al. in view of Watanabe et al. would not operate differently with the claimed length of said open-top box being in the range of 6-10 cm and the width of said open-top box being in the range of 1-3 cm since Justus et al. teaches that the dimensions of the compartment may be modified to accommodate the size of an inlet port and any associated connector (see [0018], lines 5-9). Further applicant has not shown that the length or depth of said open-top box is a critical feature of the claimed invention, instead saying that, “the length of the open-top box could be in the range of 6- 10 cm” and “the depth of the open-top box could be in the range of 1- 3 cm” (Specification filed 01/28/2020, Pg. 2, lines 9-12).
Regarding claim 6, 
Justus et al. does, however, teach wherein the compartment (50) formed by the open-top box (48) should be of adequate dimensions to receive an inlet port (“inlet port 36” of Fig. 2) and any associated connector (“associated connector 37” of Fig. 2) and to protect the port (36) from access by the patient (see [0018], lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the catheter enclosure device of Justus et al. in view of Watanabe et al. in the manner taught by Justus et al. such that the open-top box has a width in the range of 1 – 4 cm. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Justus et al. in view of Watanabe et al. to have the width in the range of 1 – 4 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Justus et al. in view of Watanabe et al. would not operate differently with the claimed width of said open-top box being in the range of 1-4 cm since Justus et al. teaches that the dimensions of the compartment may be modified to accommodate the size of an inlet port and any associated connector (see [0018], lines 5-9). Further applicant has not shown that the width of said open-top box is a critical feature of the claimed invention, instead saying that, “the transverse width of the open-top box could be in the range of 1-4 cm” (Specification filed 01/28/2020, Pg. 2, lines 9-12).
Regarding claim 7, 
Justus et al. does, however, teach wherein the compartment (50) formed by the open-top box (48) should be of adequate dimensions to receive an inlet port (“inlet port 36” of Fig. 2) and any associated connector (“associated connector 37” of Fig. 2) and to protect the port (36) from access by the patient (see [0018], lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transverse width of the retaining anchor to be within the range of 0.5 – 2 cm since Justus et al. teaches that dimensions of the catheter enclosure device may be modified to be adequate for the inlet port and any associated connectors (see [0018], lines 5-9). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the retaining anchor of Justus et al. in view of Watanabe et al. to have the transverse width in the range of 0.5 – 2 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Justus et al. in view of Watanabe et al. would not operate differently with the claimed transverse width of said retaining anchor being in the range of 0.5-2 cm since Justus et al. teaches that the dimensions of the compartment may be modified to accommodate the size of an inlet port and any associated connector (see [0018], lines 5-9). Further applicant has not shown that the transverse width of said retaining anchor is a critical feature of the claimed invention, instead saying that, “in some embodiments, the retaining anchor has a transverse width in the range of 0.5 – 2 cm” (Specification filed 01/28/2020, Pg. 3, lines 4-6).
Regarding claim 8, Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1 and further teaches wherein the retaining anchor (46 of Watanabe et al.) has a transverse 
Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the retaining anchor of Justus et al. in view of Watanabe et al. to have the transverse width in the range of 30 – 70% of the width of the folding wing since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). Further applicant has not shown that the transverse width of said retaining anchor is a critical feature of the claimed invention, instead saying that, “in some embodiments, the retaining anchor has a transverse width in the range of 30 – 70% of the width of the folding wing” (Specification filed 01/28/2020, Pg. 3, lines 4-6).
Regarding claim 9, Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1. Justus et al. further teaches the device comprising a groove opening (“V-shaped slot 60” of Fig. 2) at the tail end of the open-top box (48, see Fig. 2 illustrating the groove opening at the tail end of the open-top box).
Regarding claim 14, Justus et al. in view of Watanabe teaches the catheter enclosure device of claim 1 (see above ‘Regarding claim 1’ for a description of how Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1) and further teaches a method of accessing a catheter port (“inlet port 36” and “any associated connector 37” of Fig. 2 of Justus et al.) held inside a catheter 
Regarding claim 16, Justus et al. in view of Watanabe et al. teaches the method of claim 14 and further teaches wherein the lid (46 of Justus et al.) is removed by sliding the lid towards the tail end (see [0018], lines 5-13).
Regarding claim 17, Justus et al. in view of Watanabe et al. teaches the method of claim 14 and further teaches the method comprising removing the catheter port (36/37) from the box (48 of Justus et al., see [0024], lines 1-9 of Watanabe et al. indicating how the catheter port is removed from the box in order for administration of another injection).
Regarding claim 18, Justus et al. in view of Watanabe teaches the catheter enclosure device of claim 1 (see above ‘Regarding claim 1’ for a description of how Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1) and further teaches a method of removing a catheter port (“inlet port 36” and “any associated connector 37” of Fig. 2 of Justus et al.) inside a catheter 
Regarding claim 19, Justus et al. in view of Watanabe et al. teaches the method of claim 18 and further teaches wherein an attempt to forcibly open the folding wing (22 of Watanabe et al.) while the retaining anchor (46 of Watanabe et al.) is locked causes deformation at the hinge (40 of Watanabe et al., see Col. 7, lines 1-7 indicating how the folding wing taught by Watanabe et al. provides that an attempt to forcibly opening the folding wing while the retaining anchor is locked causes deformation at the hinge). 
Regarding claim 20, Justus et al. in view of Watanabe et al. teaches the method of claim 18 and further teaches wherein the box (48 of Justus et al.) further comprises a groove opening (“V-shaped slot 60” of Fig. 2 of Justus et al.) at the tail end (see Fig. 2 of Justus et al. illustrating the groove opening at .
Claims 3-4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Justus et al. (US 2014/0303595) in view of Watanabe et al. (US 4,782,977) as applied to claims 1 and 14 above, and further in view of De Lima Castro Netto (US 5,118,148).
Regarding claims 3-4,  Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1. Neither Justus et al. nor Watanabe et al. teach, however, wherein the one or more bridge segments consists of two bridge segments on the lateral sides of the folding wing or wherein a void exists between the upper portion, the lower portion, and the two bridge segments. 
De Lima Castro Netto teaches a wing (“locking part 27” of Fig. 2-8) comprising: an upper portion (“base 38” of Fig. 7) and a lower portion (“base 32” of Fig. 7); two bridge segments (“bridges 39” of Fig. 7) on lateral sides of the wing (27, see Fig. 7 illustrating the two bridge segments on lateral sides of the wing) which connect the upper portion (38) to the lower portion (32, see Fig. 7 illustrating how the two bridge segments connect the upper portion to the lower portion), wherein a void exists between the upper portion (38), the lower portion (32), and the two bridge segments (39, see Fig. 2-7 illustrating how a rectangularly-shaped void exists between the upper portion, the lower portion, and the two bridge segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the bridge segment of Justus et al. in view of Watanabe et al. with the two bridge segments of De Lima Castro Netto such that a void exists between the upper portion, the lower portion, and the two bridge segments as is further taught by De Lima Castro Netto. Such a modification would be advantageous because it provides a connection between the first portion and the second portion which is simple to open (see Col. 6, lines 53-58 of De Lima Castro Netto). 
Regarding claim 10, Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1. Neither Justus et al. nor Watanabe et al. teach, however, the device further comprising a grasping fin on the upper side of the folding wing.
De Lima Castro Netto teaches a wing (“locking part 27” of Fig. 2-8) comprising: an upper portion (“base 38” of Fig. 7) and a lower portion (“base 32” of Fig. 7); two bridge segments (“bridges 39” of Fig. 7) on lateral sides of the wing (27, see Fig. 7 illustrating the two bridge segments on lateral sides of the wing) which connect the upper portion (38) to the lower portion (32, see Fig. 7 illustrating how the two bridge segments connect the upper portion to the lower portion); and a grasping fin (“lateral tooth 42 of Fig. 6) on the upper side of the wing (see Fig. 6 illustrating the grasping fin being positioned on the upper side of the wing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter enclosure device of Justus et al. in view of Watanabe et al. such that the upper side of the folding wing is provided with the grasping fin taught by De Lima Castro Netto. Such a modification would be advantageous because it provides a means for applying the force required to break open the folding wing (see Col. 6, lines 53-58 of De Lima Castro Netto). Furthermore, the folding wing of De Lima Castro Netto requires that a portion of the folding wing be grasped and pulled in order to separate the upper portion from the lower portion (see Col. 6, lines 53-58 of De Lima Castro Netto) which is similar to how the folding wing of Justus et al. in view of Watanabe et al. includes a portion which must be grasped and pulled in order to separate the upper portion from the lower portion (see Col. 7, lines 1-3 of Watanabe et al.). As a result, one of ordinary skill in the art prior to the effective filling date of the claimed invention would recognize that the advantage offered by the grasping fin to provide a means for applying the force required to break open the folding wing (see Col. 6, lines 53-58 of De Lima Castro Netto) would similarly be advantageous to the folding wing of Justus et al. in view of Watanabe et al.
Regarding claim 15, Justus et al. in view of Watanabe et al. teaches the method of claim 14. Neither Justus et al. nor Watanabe et al. teach, however, wherein the one or more bridge segments on the lateral sides of the folding wing, and wherein both the left and right side bridge segments are cut.
De Lima Castro Netto teaches a wing (“locking part 27” of Fig. 2-8) comprising: an upper portion (“base 38” of Fig. 7) and a lower portion (“base 32” of Fig. 7); two bridge segments (“bridges 39” of Fig. 7) on lateral sides of the wing (27, see Fig. 7 illustrating the two bridge segments on lateral sides of the wing) which connect the upper portion (38) to the lower portion (32, see Fig. 7 illustrating how the two bridge segments connect the upper portion to the lower portion), wherein a void exists between the upper portion (38), the lower portion (32), and the two bridge segments (39, see Fig. 2-7 illustrating how a rectangularly-shaped void exists between the upper portion, the lower portion, and the two bridge segments). De Lima Castro Netto further teaches a method wherein both the left and right side bridge segments (39) are cut (se Col. 6, lines 53-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Justus et al. in view of Watanabe et al. such that the one or more bridge segments consists of the two bridge segments on the lateral sides of the folding wing as taught by De Lima Castro Netto and wherein both the left and right side bridge segments are cut as is further taught by De Lima Castro Netto in order to separate the upper portion from the lower portion. Such a modification would be advantageous because it provides a connection between the first portion and the second portion which is simple to open (see Col. 6, lines 53-58 of De Lima Castro Netto).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Justus et al. (US 2014/0303595) in view of Watanabe et al. (US 4,782,977) as applied to claim 1 above, and further in view of Clark et al. (US 2011/0208132).
Regarding claims 11-12, Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1 but does not explicitly teach wherein the hinge is a living hinge. Additionally, neither 
In the same field of endeavor, Clark et al. teaches an enclosure device (“catheter adapter 2” of Fig. 1-2) comprising a hinge (“living hinge 8” of Fig. 1-2) that allows folding between adjacent shells (“shells 4 and 6” of Fig. 1-2), wherein the hinge (8) is a living hinge (“living hinge 8” of Fig. 1-2, see [0036], lines 1-5) and wherein the hinge (8) has notches on the lateral sides of the hinge (8, see Fig. 6 illustrating the living hinge having two triangularly-shaped notches at the lateral sides of the living hinge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure device of Justus et al. in view of Watanabe et al. such that the hinge is a living hinge and has notches on the lateral sides of the hinge as is taught by Clark et al. because Clark et al. teaches that the hinge of Clark et al. is beneficial for facilitating folding between adjacent structures (see [0036], lines 1-5 and Fig. 2-3 of Clark et al.). Furthermore, the hinge of Clark et al. is structurally equivalent to the hinge of Justus et al. in view of Watanabe and one of ordinary skill in the art would readily recognize that the hinge of Clark et al. could be incorporated into the enclosure device of Justus et al. in view of Watanabe et al. and would yield the same predictable result of folding the wing down over the forward end of the box. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Justus et al. (US 2014/0303595) in view of Watanabe et al. (US 4,782,977) as applied to claim 1 above, and further in view of Congleton (US 3,767,110).
Regarding claim 13, Justus et al. in view of Watanabe et al. teaches the catheter enclosure device of claim 1 and further teaches wherein the hinge (40 of Watanabe et al.) is a first hinge (see Fig. 1 illustrating how the hinge corresponds to a first hinge). Neither Justus et al. nor Watanabe et al. teach 
Congleton teaches an enclosure device (see Fig. 1) comprising a folding wing (“flap 28” of Fig. 1), wherein the folding wing (28) comprises: a hinge (“line of weakness 36” of Fig. 1) that allows the folding wing to fold over an open-top box (“member 14” of Fig. 1) and a retaining anchor (“horizontal locking portion 34” of Fig. 1) that fits into a locking slot (“locking well 30” of Fig. 1). Congleton further teaches wherein the hinge (36) corresponds to a first hinge (see Fig. 1 illustrating how the hinge corresponds to a first hinge) and wherein the enclosure device comprises a second hinge (“line of weakness 38” of Fig. 1) on the folding wing (28) located between the first hinge (36) and the base of the retaining anchor (34, see Fig. 1 illustrating how the second hinge is located between the first hinge and the base of the retaining anchor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure device of Justus et al. in view of Watanabe et al. such that the folding wing comprises the second hinge taught by Congleton located between the first hinge and the base of the retaining anchor as is further taught by Congleton. One of ordinary skill in the art would be motivated to make such a modification because Congleton teaches that it facilitates the creation of two folds along the folding wing (see Col. 2, lines 61-65 of Congleton) and one of ordinary skill in the art would recognize that additional folds along the folding wing make the folding wing easier to manipulate and to locate the locking slot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783